Case 2:19-cv-09557-JAK-RAO Document 18 Filed 02/18/20 Page 1 of 13 Page ID #:260



     1   Claire E. Cochran (SBN 222469)
     2   Kimberly A. Cole (SBN 217780)
         LAW OFFICES OF CLAIRE COCHRAN, P.C.
     3   100 Pine Street, Suite 1250
     4   San Francisco, CA 94111
         Telephone: (415) 580-6019
     5   Email: claire@clairecochranlegal.com
     6   Email: kim@clairecochranlegal.com
     7   Attorneys for Plaintiff
     8   NADINE JARRARD
     9   Michele Ballard Miller (SBN 104198)
    10    mbmiller@cozen.com
         Nicole Herter Perkin (SBN 255152)
    11    nperkin@cozen.com
    12   COZEN O'CONNOR
         1299 Ocean Avenue, Suite 900
    13   Santa Monica, CA 90401
    14   Telephone: (310) 393-4000
         Facsimile: (310) 394-4700
    15
    16   Attorneys for Defendant
         G/O MEDIA, INC.
    17
                              UNITED STATES DISTRICT COURT
    18
                            CENTRAL DISTRICT OF CALIFORNIA
    19
         NADINE JARRARD, an individual,             Case No.: 2:19−cv−09557−JAK−RAO
    20
    21                      Plaintiff,
                                                    JOINT RULE 16(b)/26(f) REPORT
    22
         v.                                         Hearing: Under Submission / No
    23                                              Hearing
    24   G/O MEDIA, INC. a Corporation;
                                                    Joint Report Due: February 14,
         and DOES 1-50, inclusive,
    25                                              2020

    26                      Defendants.

    27
    28
                                                      1
                     Joint Rule 16(B)/26(F) Report – Case No: 2:19−cv−09557−JAK−RAO
Case 2:19-cv-09557-JAK-RAO Document 18 Filed 02/18/20 Page 2 of 13 Page ID #:261



     1         Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, Local
     2 Rule 26-1, and the Court’s Standing Order Setting Rule 16(b)/26(f)
     3 Scheduling Conference, Plaintiff Nadine Jarrard (“Plaintiff”) and Defendant
     4 G/O Media, Inc. (“Defendant”) (collectively, the “Parties”) by and through
     5 their undersigned counsel, jointly submit this Joint Rule 16(b)/26(f) Report
     6 as follows:
     7   A.    Statement of the Case
     8         1.     Plaintiff’s Statement
     9         Plaintiff, Nadine Jarrard (“Jarrard” or “Plaintiff”) was a prominent and
    10 successful Vice President of Sales for Univision, achieving under difficult
    11 circumstances and forging relationships in the media business. It was no
    12 secret that Univision was struggling, which gave Plaintiff’s success so much
    13 more strength and validity. On or about April 8, 2019, the new entity G/O
    14 Media was created.1 With the installation of the new CEO, Jim Spanfeller,
    15 came a group of his old white cronies from Playboy and Forbes. One of
    16 these cronies is Steve Thompson. Mr. Thompson was not only hired but
    17 installed in Plaintiff’s exact position and given more than half of her territory.
    18 Not only was Plaintiff unceremoniously demoted, but the new regime further
    19 diminished her by passing off their administrative work to her, a fellow Vice
    20 President.
    21         The fallout at G/O Media has been widely publicized and scrutinized.
    22 Despite this intense media scrutiny, Plaintiff’s complaints of discrimination
    23 were largely ignored. Plaintiff did complain – to her supervisor (who has
    24 since been terminated), to Mr. Spanfeller (who did nothing) and to the
    25
    26   1
          G/O Media was created on or around April 8, 2019 after Great Hill
    27   Partners, a Boston based Private Equity firm acquired Gizmodo Media
         Group and The Onion and merged these assets. Jim Spanfeller – an
    28   equity owner – was appointed as CEO of the newly formed company.
                                                      2
                     Joint Rule 16(B)/26(F) Report – Case No: 2:19−cv−09557−JAK−RAO
Case 2:19-cv-09557-JAK-RAO Document 18 Filed 02/18/20 Page 3 of 13 Page ID #:262



     1
         people who were supposed to be acting in a Human Resources capacity
     2
         (nothing but diminishing of her concerns).
     3
                Despite all of this, Plaintiff continued to soldier on, passing on her
     4
         sales relationships as directed and managing her team. One large issue for
     5
         Plaintiff and for her team was what the compensation structure would look
     6
         like after the acquisition. Plaintiff requested this information several times,
     7
         particularly as she began to lose deals and relationships based upon the
     8
         serious errors by the new regime. Plaintiff began experiencing severe
     9
         emotional distress. Her doctor placed her on a medical leave. It was during
    10
         this time that Mr. Thompson began haranguing her about the new
    11
         compensation structure. A cursory review of the new plan demonstrates the
    12
         manner in which Plaintiff was profoundly demoted. In essence, she lost a
    13
         significant portion of her income as well as her work to the new group,
    14
         particularly to Mr. Thompson.
    15
                Facing the significant demotion and diminishment of duties, as well
    16
         as the greatly reduced income structure proposed by G/O Media, it was
    17
         clear that Plaintiff was being constructively terminated. On September 16,
    18
         2019, Plaintiff resigned from G/O Media under duress and with significant
    19
         emotional distress.
    20
                2.     Defendant’s Statement Of The Case
    21
                Plaintiff’s First Amended Complaint alleges claims for: (1) violation
    22
         of the Equal Pay Act; (2) gender discrimination; (3) failure to prevent
    23
         discrimination; (4) constructive discharge; (5) negligent hiring and retention;
    24
         (6) intentional infliction of emotional distress; (7) negligent infliction of
    25
         emotional distress; (8) breach of contract; and (9) failure to pay wages upon
    26
         separation. Defendant denies Plaintiff’s allegations in their entirety and
    27
         denies that Plaintiff is entitled to any relief.
    28
                                                       3
                      Joint Rule 16(B)/26(F) Report – Case No: 2:19−cv−09557−JAK−RAO
Case 2:19-cv-09557-JAK-RAO Document 18 Filed 02/18/20 Page 4 of 13 Page ID #:263



     1
               On the contrary, Plaintiff resigned her position as Vice President,
     2
         West Coast Advertising Sales on September 12, 2019, approximately five
     3
         months after Defendant acquired Gizmodo Media Group, the company for
     4
         which Plaintiff worked. During that short time period, Defendant made a
     5
         number of management changes that Plaintiff found objectionable,
     6
         including a decision by Defendant’s new CEO to hire Steve Thompson, a
     7
         seasoned sales executive, to manage advertising sales going forward.
     8
         Although Plaintiff’s title did not change and her compensation remained the
     9
         same, Plaintiff viewed this as a demotion. Plaintiff rebuffed Mr.
    10
         Thompson’s attempts to work with her to increase sales in the West Coast
    11
         region and instead misconstrued and distorted these actions to be
    12
         indicative of harassment and discrimination. Plaintiff also took issue with
    13
         other management actions that did not involve her, believing that they
    14
         showed a pattern of discrimination against women. She ultimately left work
    15
         on August 22, 2019, claiming constructive discharge.
    16
         B.    Subject Matter Jurisdiction
    17
               The Court has subject matter jurisdiction over Plaintiff’s claims
    18
         pursuant to 28 U.S.C. § 1332(b) as there is diversity of citizenship between
    19
         the Parties. Plaintiff lives in Los Angeles, California. Defendant is a
    20
         Delaware corporation with its headquarters in New York. The amount of
    21
         alleged damages is more than $75,000.
    22
         C.    Legal Issues
    23
               The Parties agree that the key, disputed legal issues are as follows:
    24
                     Whether Defendant violated the Equal Pay Act;
    25
                     Whether Defendant discriminated against Plaintiff on the basis
    26
         of her gender;
    27
                     Whether Defendant failed to prevent discrimination against
    28
                                                      4
                     Joint Rule 16(B)/26(F) Report – Case No: 2:19−cv−09557−JAK−RAO
Case 2:19-cv-09557-JAK-RAO Document 18 Filed 02/18/20 Page 5 of 13 Page ID #:264



     1 Plaintiff;
     2               Whether Plaintiff was constructively terminated;
     3               Whether Defendant was negligent in its hiring and retention of
     4 employees;
     5               Whether Plaintiff suffered emotional distress as a result of any
     6 intentional infliction of harm by Defendant;
     7               Whether Defendant negligently inflicted Plaintiff with any
     8 emotional distress;
     9               Whether Defendant breached any contract with Plaintiff;
    10               Whether Defendant failed to pay Plaintiff her wages upon
    11 termination;
    12               Whether Plaintiff is entitled to punitive damages.
    13   D.    Parties and Non-Party Witnesses
    14         The Parties to this action are Plaintiff Jarrard and Defendant G/O
    15 Media, Inc. The following individuals are percipient witnesses:
    16         1.     Nadine Jarrard, Plaintiff
    17         2.     Katie Pontius, Former Chief of Staff
    18         3.     Lindsay Eckart, Former Vice President of Strategy
    19         4.     Mike McAvoy, Former CEO of The Onion
    20         5.     Laura Wagner, Former Deadspin Writer
    21         6.     Julie Scott, Former Vice President of Content of The Onion
    22         7.     Jim Spanfeller, CEO of Defendant
    23         8.     Steve Thompson, Regional VP West, South & Midwest
    24 Advertising Sales
    25         9.     Bruce Rogers, Senior Vice President Marketing
    26         10.    Kelly Leahy, Account Director
    27         11.    Kristen Tallon, Senior Account Manager
    28         12.    Oona Mayo, Senior Director, Sales
                                                       5
                      Joint Rule 16(B)/26(F) Report – Case No: 2:19−cv−09557−JAK−RAO
Case 2:19-cv-09557-JAK-RAO Document 18 Filed 02/18/20 Page 6 of 13 Page ID #:265



     1         13.   Megan Greenwell, Former Editor in Chief, Deadspin
     2         14.   Kirsten Dobson, Account Executive
     3         15.   Alexzi Girma, Account Executive
     4         16.   Christopher S. Gaffney, Managing Partner, Great Hill Partners
     5         17.   Angela Persaud, SVP, Head of Talent
     6   E.    Damages
     7         1.    Plaintiff’s Position
     8         Plaintiff was a performing and prominent Vice President of Sales for
     9 the entire West Coast until G/O Media cut her territory in more than half and
    10 installed an older white male in her same position and gave him her
    11 relationships and accounts. She was diminished from the onset of this
    12 relationship which only continued until she was forced to resign. Because
    13 of this and the resulting claims and emotional distress she suffered; she is
    14 owed the following damages with more to be proven at the time of trial:
    15              Back Pay: Plaintiff is owed back pay from the time that her
    16 position was reduced, and her commissions were taken. An estimate of
    17 this amount is $150,000;
    18              Loss of Earnings/Benefits based on her prior salary and for a
    19 period of two years: $911,588;
    20              Attorneys’ fees and costs as of the date of filing this Statement:
    21 $80,000.
    22              Total as of the date of this Joint Report: $1,141,588.
    23         2.    Defendant’s Position
    24         Defendant denies that Plaintiff is entitled to damages in any amount
    25 whatsoever.
    26   F.    Insurance
    27         Plaintiff does not have insurance coverage that would cover the
    28 damages resulting from Defendant’s actions. Defendant has been
                                                      6
                     Joint Rule 16(B)/26(F) Report – Case No: 2:19−cv−09557−JAK−RAO
Case 2:19-cv-09557-JAK-RAO Document 18 Filed 02/18/20 Page 7 of 13 Page ID #:266



     1 reviewing its coverage options, but at present, does not have any clear
     2 understanding as to whether there is, or is not, coverage.
     3   G.    Motions
     4         The Parties do not anticipate any motions seeking to add other
     5 parties or claims, file amended pleadings, or transfer venue.
     6   H.    Manual for Complex Litigation
     7         The Parties agree that it is not necessary to utilize any part of the
     8 procedures of the Manual for Complex Litigation in this matter.
     9   I.    Status of Discovery
    10         On July 29, 2019, Plaintiff served Defendant with a Notice of
    11 Preservation of Evidence letter. Plaintiff initially propounded discovery,
    12 including written discovery requests and notices of depositions, on
    13 November 5, 2019 under the state court cause number. Since removal,
    14 Plaintiff and Defendant have been actively negotiating deposition dates for
    15 Plaintiff, Defendant’s CEO Jim Spanfeller, and Steve Thompson, Regional
    16 VP West, South & Midwest Advertising Sales. Deposition notices have
    17 been issued and dates are being settled.
    18         Plaintiff will reissue her written discovery under this case number
    19 within the week following the Rule 26(f) conference. Plaintiff’s Rule 26 Initial
    20 Disclosures were served on February 13, 2020. In addition, Plaintiff is
    21 beginning her production of documents on February 14, 2020, which she
    22 will continue on a rolling basis as documents are gathered and prepared.
    23         Defendant has served Plaintiff with a Request for Production of
    24 Documents and noticed Plaintiff’s deposition for March 9, 2020. Defendant
    25 has done this in accordance with the Court’s Standing Order, which
    26 provides that discovery is not stayed prior to the Scheduling Conference,
    27   J.    Discovery Plan
    28         On or about January 15, 2020, counsel for the Parties conferred
                                                      7
                     Joint Rule 16(B)/26(F) Report – Case No: 2:19−cv−09557−JAK−RAO
Case 2:19-cv-09557-JAK-RAO Document 18 Filed 02/18/20 Page 8 of 13 Page ID #:267



     1 telephonically to discuss matters pursuant to Rule 26 of the Federal Rules
     2 of Civil Procedure. In accordance with the requirements of Federal Rule of
     3 Civil Procedure 26(f)(3), the Parties submit the following:
     4         1.    Anticipated Deponents And Dates By Which Depositions
     5 To Be Completed:
     6         The Parties’ proposed pre-trial deadlines, including a proposed
     7 discovery deadline date and expert discovery, are set forth in the attached
     8 Exhibit A. Below are the likely deponents and the date by which these
     9 depositions and the date by which these depositions may be completed:
    10         (a)   Plaintiff (anticipated completion by March 2020, subject to
    11 availability by Plaintiff and all counsel)
    12         (b)   Jim Spanfeller (completed before the close of discovery, most
    13 likely in May 2020)
    14         (c)   Steve Thompson (completed before the close of discovery,
    15 most likely in March 2020)
    16         (d)   Depositions of any treating physicians, as may be disclosed by
    17 Plaintiff in the course of discovery
    18         (e)   Depositions of Defendant’s employees involved in the
    19 investigation of Plaintiff’s claims as determined through discovery
    20         (f)   Depositions of persons who participated in the hiring of Steve
    21 Thompson and determination of the scope of the West Coast job duties,
    22 whose identities will be determined through discovery.
    23         2.    Anticipated Written Discovery Requests:
    24         Plaintiff anticipates the following written discovery:
    25         (a)   Requests for Production of Documents;
    26         (b)   Requests for Admissions;
    27         (c)   Interrogatories.
    28         Defendant anticipates the following written discovery, in addition to
                                                      8
                     Joint Rule 16(B)/26(F) Report – Case No: 2:19−cv−09557−JAK−RAO
Case 2:19-cv-09557-JAK-RAO Document 18 Filed 02/18/20 Page 9 of 13 Page ID #:268



     1 what it has already served on Plaintiff:
     2         (a)   Further Requests for Production of Documents;
     3         (b)   Requests for Admission; and
     4         (c)   Interrogatories.
     5         3.    Schedule for Completion of Discovery
     6         See Exhibit A.
     7         4.    Proposed Changes to Timing of Disclosures Under Rule
     8 26(a)
     9         The Parties do not propose any change to the timing of initial
    10 disclosures under Rule 26(a).
    11         5.    Proposed Changes to Discovery Limitations
    12         As necessary based on her deposition testimony, Defendant seeks
    13 to depose Plaintiff for a total of 10 hours over the course of two days. The
    14 parties have agreed to begin the deposition of Plaintiff on March 9, 2020.
    15         6.    Subjects On Which Discovery Will Be Conducted
    16         Without prejudice to the rights of either party to seek discovery on
    17 any relevant issues, the Parties anticipate the following subjects of
    18 discovery:
    19         Plaintiff contemplates that she will need and seek discovery
    20 concerning: the hiring of Steve Thompson, the reduction of her territory, the
    21 policies and procedures implemented in this process, the investigation into
    22 Plaintiff’s claims, Defendant’s defenses to each of Plaintiff’s claims, and any
    23 and all factual evidentiary and legal support, and any relevant non-party
    24 regarding Plaintiff's claims.
    25         Defendant anticipates conducting discovery into Plaintiff’s
    26 employment and her resignation therefrom, the extent of her alleged
    27 damages, and the nature of all of Plaintiff’s claims as alleged in the First
    28 Amended Complaint, which is the operative complaint.
                                                      9
                     Joint Rule 16(B)/26(F) Report – Case No: 2:19−cv−09557−JAK−RAO
Case 2:19-cv-09557-JAK-RAO Document 18 Filed 02/18/20 Page 10 of 13 Page ID #:269



      1         7.    Electronic Discovery
      2         Plaintiff and Defendant have met and conferred about the
      3 preservation of evidence. The Parties further confirm that they have
      4 undertaken steps to preserve evidence relevant to the issues reasonably
      5 evident in this action. Plaintiff is committed to cooperating with the
      6 production of ESI in the most efficient and least burdensome manner as the
      7 nature and scope of such productions becomes better defined.
      8         The Parties do not anticipate any issues relating to the disclosure or
      9 discovery of electronically stored information. They agree to address any
    10 such issues in the event they arise.
    11          8.    Procedures for Resolving Disputes Regarding Claims of
    12 Privilege
    13          The Parties agree to use the procedures set forth in Federal Rule of
    14 Civil Procedure 26(b)(5) regarding any claims of privilege or protecting
    15 materials asserted as being for trial-preparation. The Parties request that
    16 this proposed procedure be adopted within the Court’s further orders.
    17          9.    Protective Order
    18          Plaintiff and Defendant met and conferred regarding the adoption of
    19 a protective order. Both parties agreed to adopt those approved by the
    20 courts. Plaintiff circulated a copy of a Stipulated Protective Order to
    21 Defendant on February 11, 2020, which Defendant is reviewing so that it
    22 can be submitted to the Magistrate Judge.
    23    K.    Discovery Cut-Off
    24          Plaintiff proposes a discovery cut-off of August 3, 2020. Defendant
    25 proposes a non-expert discovery cut-off of August 31, 2020.
    26    L.    Expert Discovery
    27          Plaintiff proposes initial expert witness disclosures to be made by
    28 August 17, 2020 with a discovery cut-off date of September 14, 2020.
                                                      10
                     Joint Rule 16(B)/26(F) Report – Case No: 2:19−cv−09557−JAK−RAO
Case 2:19-cv-09557-JAK-RAO Document 18 Filed 02/18/20 Page 11 of 13 Page ID #:270



      1 Defendant proposes initial expert witness disclosures to be due September
      2 14, 2020, with rebuttal expert disclosures due by September 28, 2020, and
      3 an expert discovery cut-off date of October 19, 2020.
      4   M.    Dispositive Motions
      5         Plaintiff does not anticipate the need for a summary judgment
      6 motion. Plaintiff proposes a date for the motions in limine on September
      7 14, 2020.
      8         Defendant will be unable to completely assess whether it will bring a
      9 motion for summary judgment/adjudication until after the completion of
    10 Plaintiff’s deposition, but anticipates that it will do so. At this point in the
    11 litigation, it is too early for Defendant to assess whether any issues may be
    12 resolved through motions in limine, or what would be addressed via in
    13 limine motions, although Defendant anticipates the need for such motions.
    14    N.    Settlement
    15          The Parties have engaged in discussions about the possibility of
    16 settlement. Plaintiff is amenable to mediation, including an early mediation.
    17 Pursuant to Local Rule 16-15.4, Plaintiff proposes ADR Procedure No. 3
    18 wherein the parties shall participate in private dispute resolution
    19 proceeding. Plaintiff has proposed in writing that the Parties could utilize
    20 mediators through JAMS. Defendant is agreeable to private mediation and
    21 will confer with opposing counsel as to the timing of such mediation and
    22 selection of a mediator.
    23    O.    Trial Estimate
    24          The Parties anticipate a five to seven day trial. Plaintiff has
    25 requested a trial by jury. During the trial, Plaintiff anticipates calling 7 to 10
    26 witnesses. Defendant anticipates calling 5 to 7 witnesses.
    27    P.    Trial Counsel
    28          Plaintiff’s trial counsel is Claire E. Cochran, who is lead counsel, and
                                                       11
                      Joint Rule 16(B)/26(F) Report – Case No: 2:19−cv−09557−JAK−RAO
Case 2:19-cv-09557-JAK-RAO Document 18 Filed 02/18/20 Page 12 of 13 Page ID #:271



      1 Kimberly A. Cole. Defendant’s trial counsel is Michele Ballard Miller, who is
      2 lead trial counsel, and Nicole Herter Perkin.
      3   Q.    Independent Expert or Master
      4         The Parties do not anticipate the need to appoint an independent
      5 expert or master.
      6   R.    Timetable
      7         Please see Attachment A to this Joint Report.
      8   S.    Other Issues
      9         The Parties do not anticipate any other issues at this time.
    10    T.    Patent Cases
    11          The present case is not a patent case.
    12    U.    Magistrate Judge.
    13          Plaintiff will consent to have a magistrate judge conduct all further
    14 proceedings. Defendant does not so consent.
    15
    16
           Dated: February 14, 2020            /s/ Claire E. Cochran
    17                                         Claire E. Cochran
                                               Attorney for Plaintiff.
    18                                         NADINE JARRARD
    19
    20
    21
                                               COZEN O’CONNOR
    22
    23
           Dated: February 14, 2020            /s/ Michele Ballard Miller
    24                                         Michele E. Miller
                                               Attorneys for Defendant
    25                                         G/O MEDIA, INC.
    26
    27
    28
                                                      12
                     Joint Rule 16(B)/26(F) Report – Case No: 2:19−cv−09557−JAK−RAO
Case 2:19-cv-09557-JAK-RAO Document 18 Filed 02/18/20 Page 13 of 13 Page ID #:272



      1    Certification of Compliance With Central District Local Rule 5-4.3.4
      2         I hereby certify that pursuant to Central District of California Local
      3   Rule 5-4.3.4, I have obtained the authorization from the above signatories
      4   representing Plaintiff Nadine Jarrard to file the above-referenced
      5   document, and that the above signatories concur in the content of this
      6   filing. I certify under penalty of perjury under the laws of the United States
      7   of America that the foregoing is true and correct.
      8
      9                                        COZEN O’CONNOR
    10
    11     Dated: February 14, 2020            /s/ Michele Ballard Miller
                                               Michele E. Miller
    12                                         Attorneys for Defendant
                                               G/O MEDIA, INC.
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                      13
                     Joint Rule 16(B)/26(F) Report – Case No: 2:19−cv−09557−JAK−RAO
